                                                                    Case 4:14-cr-00030-JST Document 334 Filed 07/26/20 Page 1 of 2




                                                             1   JULIA M. JAYNE (State Bar No. 202753)
                                                                 ASHLEY RISER (State Bar No. 320538)
                                                             2   E-Mail: julia@jaynelawgroup.com
                                                                 JAYNE LAW GROUP, P.C.
                                                             3
                                                                 483 9th St, Suite 200
                                                             4   Oakland, Ca 94607
                                                                 Phone: (415) 623-3600
                                                             5   Fax: (415) 623-3605

                                                             6   Attorneys for Defendant
                                                                 MARCUS BELTON
                                                             7

                                                             8                                UNITED STATES DISTRICT COURT

                                                             9                               NORTHERN DISTRICT OF CALIFORNIA

                                                            10
                                                                 UNITED STATES OF AMERICA,                           CASE NO. CR 14-030 JST
                                                            11
          JAYNE LAW GROUP, P.C.




                                                                                Plaintiff,                           NOTICE OF ATTORNEY
                                                            12                                                       APPEARANCE OF ASSOCIATE
                                                                                                                     COUNSEL FOR DEFENDANT MARCUS
                              OAKLAND, CALIFORNIA 94607




                                                                        v.
                                483 9TH STREET, SUITE 200




                                                            13                                                       BELTON
LAW OFFICES




                                                            14   MARCUS BELTON,

                                                            15                     Defendant.
                                                            16

                                                            17

                                                            18          TO THE COURT, UNITED STATES, AND DEFENSE COUNSEL:
                                                            19          PLEASE TAKE NOTICE that Marcus Belton hereby files this Notice of Appearance to
                                                            20   advise the court that attorney Ashley Riser should be added to the docket as associate counsel on
                                                            21   behalf of Defendant Marcus Belton. Please include Ashley Riser in all future correspondence,
                                                            22   pleadings, and notices.
                                                            23          Ashley Riser’s information is as follows:
                                                            24          Ashley Riser
                                                                        483 9th St, Suite 200
                                                            25          Oakland, Ca 94607
                                                                        Email: ashley@jaynelawgroup.com
                                                            26          Phone: (415) 623-3600
                                                                        Fax: (415) 623-3605
                                                            27

                                                            28
                                                                                                                               NOTICE OF ATTORNEY APPEARANCE
                                                                                                                                            Case No. CR 14-030 JST
                                                                    Case 4:14-cr-00030-JST Document 334 Filed 07/26/20 Page 2 of 2




                                                             1   DATED: July 26, 2020             Respectfully submitted,

                                                             2                                    JAYNE LAW GROUP, P.C.
                                                             3

                                                             4                                    By:                     /s/
                                                             5                                          JULIA MEZHINSKY JAYNE
                                                                                                        Attorney for Defendant
                                                             6                                          MARCUS BELTON

                                                             7

                                                             8

                                                             9
                                                            10

                                                            11
          JAYNE LAW GROUP, P.C.




                                                            12
                              OAKLAND, CALIFORNIA 94607
                                483 9TH STREET, SUITE 200




                                                            13
LAW OFFICES




                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28                                                        NOTICE OF ATTORNEY APPEARANCE
                                                                                                                                   Case No. CR 14-030 JST
